Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This Final Office Action is responsive to Applicants’ amendments and arguments, as received on 01/25/2022.  Claims 1-16 remain pending, of which claim 1 is independent.  

3.	In the Non-Final Office Action dated 10/25/2021, claims 1-16 were rejected under various grounds under 35 U.S.C. 112(b).  In view of Applicants’ amendments, those grounds of rejection as previously presented have been traversed, with one exception which the Examiner will maintain. See the maintained rejection in the appropriate section below.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  The claim recites, in part, limitations involving “the location”, for which there is no proper antecedent basis.  The Examiner recommends proper antecedent basis in relation to these recitations.

Claim Objections
6.	Claim 1 is objected to because of the following informalities:  the claim recites in part a limitation for “determining a damage magnitude and damage direction based on … of the first user input commend.”  The term “commend” appears to be a typographical error, and the Examiner believes Applicants actually intended the term “command” instead.  If the Examiner is correct, then appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-3, 6-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO Publication No. 2012/113084 (“Gonzalez Miranda”) in view of U.S. Patent Application Publication No. 2008/0267487 (“Siri”).
Regarding claim 1, GONZALEZ MIRANDA teaches a method for mapping damage on a vehicle (page 3 line 13 – page 4 line 12 discussing a framework and GUI with which a user draws a designation of a damaged area onto a visualization of a car body part displayed via the GUI, the effect of which reads on the recited “mapping damage on a vehicle”), the method comprising: 
displaying a graphical user interface on a display device of a computing device which shows a first image representing a first view of a vehicle (the GUI mentioned per page 3 line 13 – page 4 line 12, and also for example page 8 first paragraph, the GUI is presented via a computer device/system per page 9 last paragraph, which has a display device as shown per FIGs. 1-2 and as mentioned per page 8 first paragraph, the display and GUI showing an “image” constituting “a view of a vehicle” (e.g., a vehicle section/portion per FIGs. 8-10) [but also see page 12 last paragraph discussing presenting the user with a view of the car that permits the user to make selections of body parts provided therein]); 
detecting a first user input command provided via a user input device associated with the computing device, the first user input command being representative of an instance of damage observed on the vehicle (FIG. 7 step 301: “draw damaged area”, e.g. as clarified at page 3 line 19 – page 4 line 12 and beginning at page 14 line 18 – which discuss the user’s appropriation of a drawing tool to essentially draw the damage onto a view/image of the car / car part); 
detecting a stroke length and stroke direction of the first user input command and determining a damage magnitude and damage direction based on the detected stroke length and stroke direction of the first user input commend and storing damage information, whereby the step of storing damage information comprises storing … a damage vector based on the damage magnitude and damage direction … corresponding to, for example, the first user input command (the damage as drawn by the user (per page 3 line 19 – page 4 line 12 and beginning at page 14 line 18) is represented and stored as points and vectors1 or as a line, per page 15 lines 4-10, where one of ordinary skill would understand this to read on the detecting, determining, and storing of direction information resulting from the user’s drawn input (“direction” as recited) and representative of “damage” indications/specifications by the user, and where in these cited-to portions the drawn/illustrated damage annotations represent boundary, outline, form, shape of damage indicated areas, which the user might equate with “magnitude” as recited (but see also page 5 lines 1-5 where a user may additionally provide damage severity input, reading on “magnitude” as recited)).

Gonzalez Miranda teaches how a user may draw damage onto an image/visualization of a car, and that the user’s damage illustration/annotation is processed and stored as vectors and points and lines and so forth, e.g. in geometric/mathematical terms. See page 15 lines 4-10, as previously cited.  While vectors/lines and points as information are typically applied to or contextualized in some manner of grid/coordinate system, Gonzalez Miranda does not appear to explicitly mention a grid or coordinate system.  As such, Gonzalez Miranda alone does not teach the entirety of the further limitations of defining a first coordinate system relative to the first image and whereby the step of storing damage information comprises storing one or more sets of image coordinates … representing the first user input command to map damage to the vehicle.  Rather, the Examiner relies upon SIRI to teach what Gonzalez Miranda may otherwise lack, see e.g. Siri’s comparable framework for damage mapping for vehicles per [0001] and [0010]-[0022], and particularly [0023] discussing three-coordinate descriptive 
Gonzalez Miranda and Siri both relate to damage mapping as pertaining to vehicles/cars, such that the damage information can be captured in similar/comparable ways for use in a repair/valuation purpose.  Hence, the references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the capture of positional/location aspects of Gonzalez Miranda’s damage information in a way that relies upon the well-known and widely-used concept of coordinates and coordinate system per Siri, with a reasonable expectation of success, such that a standard and well-understood descriptive scheme can be used to describe/define, capture, and maintain position information.

Regarding claim 2, Gonzalez Miranda in view of Siri teach the method according to claim 1, as discussed above.  The aforementioned references further teach the limitations whereby the first image is a three dimensional model of the vehicle, the Y axis origin for the first coordinate system is aligned with the vehicle longitudinal centre2 within the image, the X axis intersects or is adjacent to a furthermost forward portion of the front of the bumper of the vehicle within the image when viewed from a side and the Z axis origin intersects or is adjacent to the bottom of the tyres3 within the image when viewed from the front or side (Gonzalez Miranda feasibly provides views of vehicles in three dimensions, see e.g. FIGs. 8-10 but also page 12 line 12 (“graphical representation of the car model”), and particularly one where the view and scale can be flexibly managed by the user with a zoom aspect per page 15 line 26 – page 16 line 2; and where Siri further provides a variety of 2D and 3D views of a vehicle per FIGs. 4-8 where the vehicles are oriented and arranged along various axis in these views that 

Regarding claim 3, Gonzalez Miranda in view of Siri teach the method according to claim 1, as discussed above.  The aforementioned references further teach the limitations whereby the first image is a side view image of the vehicle, the Y axis origin for the first coordinates system intersects or is adjacent to the bottom of the tyres within the image and the X axis origin intersects or is adjacent to a furthermost forward portion of the front of the bumper of the vehicle within the image (Gonzalez Miranda feasibly provides views of vehicles in three dimensions, see e.g. FIGs. 8-10 but also page 12 line 12 (“graphical representation of the car model”), and particularly one where the view and scale can be flexibly managed by the user with a zoom aspect per page 15 line 26 – page 16 line 2; and where Siri further provides a variety of 2D and 3D views of a vehicle per FIGs. 4-8 where the vehicles are oriented and arranged along various axis in these views that are obtained and generated through a scanning process, and the Examiner respectfully submits that the wide variance of vehicle orientation/positioning that can be feasibly expressed via these views and the related scanning process affords users/viewers a flexibility to generate and/or modify various view/alignment/orientation for the vehicle per user/viewer discretion).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 6, Gonzalez Miranda in view of Siri teach the method according to claim 1, as discussed above.  The aforementioned references further teach the limitations of prior to the step of detecting the first user input command, detecting a second user input command, the second user input command causing the GUI to display a magnified representation of part of the vehicle (Gonzalez Miranda feasibly provides views of vehicles and/or parts thereof in three dimensions, see e.g. FIGs. 8-10 but also page 12 line 12 (“graphical representation of the car model”), and particularly one where the view and scale can be flexibly managed by the user with a zoom aspect per page 15 line 26 – page 16 line 2).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 7, Gonzalez Miranda in view of Siri teach the method according to claim 6, as discussed above.  The aforementioned references further teach the limitations further comprising one or more further steps of detecting the second user input command, each second user input command causing the GUI to display a further magnified representation of the part of the vehicle (Gonzalez Miranda feasibly provides views of vehicles and/or parts thereof in three dimensions, see e.g. FIGs. 8-10 but also page 12 line 12 (“graphical representation of the car model”), and particularly one where the view and scale can be flexibly managed by the user with a zoom aspect per page 15 line 26 – page 16 line 2).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 8, Gonzalez Miranda in view of Siri teach the method according to claim 1, as discussed above.  The aforementioned references further teach the limitations of detecting the first or a third user input command provided via the user input device (see Examiner’s mappings for Gonzalez Miranda per claim 1’s limitation relating thereto the “first user input command”, which when provided and processed is necessarily subject to a detecting) and displaying a damage description menu such that a user can select a damage type corresponding to the observed instance of damage (Gonzalez Miranda’s page 13 line 7 teaching the user’s specification of one of “different types of damages [that] can be specified”, e.g. “through the user interface” which one of ordinary skill in the art would understand to entail at least some graphical/visual selection via the display, of which a menu is the most whereby the step of storing damage information comprises storing the user selected damage type associated with the first user input command (and wherein the aforementioned specification of damage information including type, e.g. as discussed just above, is necessarily entered into the system and purposed for non-immediate objectives such as reporting, cost estimation, and so forth and thereby at least inherently involves some measure of storing in either the immediate or more persistent term).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 9, Gonzalez Miranda in view of Siri teach the method according to claim 1, as discussed above.  The aforementioned references further teach the limitations of detecting the first or a fourth user input command provided via the user input device (see Examiner’s mappings for Gonzalez Miranda per claim 1’s limitation relating thereto the “first user input command”, which when provided and processed is necessarily subject to a detecting) and displaying a damage severity menu such that a user can select a damage severity level corresponding to the observed instance of damage (Gonzalez Miranda’s page 5 first paragraph discussing the user’s providing of “an indication of an impact level”) and whereby the step of storing damage information comprises storing the user selected damage severity level associated with the first user input command and wherein the aforementioned specification of damage information including impact level, e.g. as discussed just above, is necessarily entered into the system and purposed for non-immediate objectives such as reporting, cost estimation, and so forth and thereby at least inherently involves some measure of storing in either the immediate or more persistent term).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 10, Gonzalez Miranda in view of Siri teach the method according to claim 1, as discussed above.  The aforementioned references further teach the limitations of 
partitioning the first image into a plurality of regions, each region representing one or more discrete components of the vehicle and determining the region(s) to which the first or second user input command(s) relate (Gonzalez Miranda’s page 12 last paragraph discussing presenting the user with a view of the car that permits the user to make selections of body parts provided therein, where the user’s ability to select portions of the car via the view of the entire car as described necessarily implies that the car is partitioned into selectable regions that are visually discernible for a user to make proper use of this selection mechanism, and where subsequent inputs by the user to specify damage via the drawing tool (as discussed per claim 1, for example) is an input that is provided to a particular part/region as shown in the FIGs. 8-10 for example, i.e. a part/region that the user has selected to view more closely and provide damage mapping onto) and 
accessing a database containing vehicle information relating to the plurality of regions and using the vehicle information to modify information displayed on the GUI (“database” as taught per Gonzalez Miranda’s page 10 line 18, which includes car model information further inclusive of parts and their characteristics (see same paragraph in reference, immediately following the prior citation), and where the car and part information is necessarily used to inform selectable options relating thereto as presented to the user, e.g. page 12 line 11 on through page 13 discussing how the GUI is presented to provide the user with a visualization and menu relating to the particular car model and its car parts, which we understand to come from the database as previously discussed here).  
The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 16, Gonzalez Miranda in view of Siri teach the method according to claim 1, as discussed above.  The aforementioned references further teach the limitations of a computing device including a processor and memory, the memory storing computer program code which when executed by the processor is configured to execute the steps of the method according to claim 1 (Gonzalez Miranda’s page 9 lines 7-8 teaching “one or more processors” and “computer-readable medium” elements).  The motivation for combining the references is as discussed above in relation to claim 1.


11.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Miranda in view of Siri and further in view of U.S. Patent No. 10846627 (“Schulz”).
Regarding claim 4, Gonzalez Miranda in view of Siri teach a method according to claim 1, as discussed above.  The aforementioned references further teach the additional limitations of 
displaying on the display device a second image representing a second view of the vehicle (Gonzalez Miranda feasibly provides views of vehicles in three dimensions, see e.g. FIGs. 8-10 but also page 12 line 12 (“graphical representation of the car model”), and particularly one where the view and scale can be flexibly managed by the user with a zoom aspect per page 15 line 26 – page 16 line 2; and where Siri further provides a variety of 2D and 3D views of a vehicle per FIGs. 4-8 where the vehicles are oriented and arranged along various axis in these views that are obtained and generated through a scanning process, and feasibly Siri’s capacity to present multiple views among multiple orientations reads on the recited “displaying” of a second image for a second view) and  
detecting a second user input command provided via the user input command device, the first user input command being representative of an instance of damage on the vehicle (Gonzalez Miranda’s FIG. 7 step 301: “draw damaged area”, e.g. as clarified at page 3 line 19 – page 4 line 12 and beginning at page 14 line 18 – which discuss the user’s appropriation of a drawing tool to essentially draw the damage onto a view/image of the car / car part) and whereby the step of storing damage information comprises storing one or more sets of image coordinates representing the first user input command to map damage to the vehicle (Gonzalez Miranda: page 15 lines 4-10 teaching how a user may draw damage onto an image/visualization of a car, and that the user’s damage illustration/annotation is processed and stored as vectors and points and lines and so forth; and Siri: featuring a comparable framework for damage mapping for vehicles per [0001] and [0010]-[0022], and particularly [0023] discussing three-coordinate descriptive space and [0016]/[0022] discussing how the coordinate space is used to denote/identify the vehicle damage).

It is not clear to the Examiner whether Gonzalez Miranda and Siri teach a second coordinate system in relation to a second image; at best, Siri provides a coordinate system, whereas Applicants’ claims appear to require a different and separate coordinate system.  Accordingly, the Examiner believes Gonzalez Miranda and Siri do not teach the further limitation of defining a second coordinate system relative to the second image.  Rather, the Examiner relies upon SCHULZ to teach what Gonzalez Miranda and Siri otherwise lack, see e.g. Schulz’s column 2 lines 30-41 discussing, for a comparable damage mapping/evaluation framework for a vehicle, how different damage areas may be associated with separate grid segments or grid-associated representations.
Gonzalez Miranda and Siri relate to damage mapping as pertaining to vehicles/cars, such that the damage information can be captured in similar/comparable ways for use in a repair/valuation purpose.  Schulz is similarly directed, and accordingly the three references mentioned here are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the various views feasible in Gonzalez Miranda and/or Siri’s frameworks with their own scale and grid elements, e.g. per Schulz, with a reasonable expectation of success to that modification, such that the user/viewer is clearly presented with a standard and scale for the dimensions pertinent to the vehicle and parts regardless of which view is present/active.

Regarding claim 5, Gonzalez Miranda in view of Siri and further in view of Schulz teach a method according to claim 4, as discussed above.  The aforementioned references further teach whereby the second image is a front or back view image of the vehicle, the Y axis origin for the second coordinates system intersects or is adjacent to the bottom of the tyres and the X axis origin is aligned with the vehicle centre within the image (Gonzalez Miranda feasibly provides views of vehicles in three dimensions, see e.g. FIGs. 8-10 but also page 12 line 12 (“graphical representation of the car model”), and particularly one where the view and scale can be flexibly managed by the user with a zoom aspect per page 15 line 26 – page 16 line 2; and where Siri further provides a variety of 2D and 3D views of a vehicle per FIGs. 4-8 where the vehicles are oriented and arranged along various axis in these views that are obtained and generated through a scanning process, and the Examiner respectfully submits that the wide variance of vehicle orientation/positioning that can be feasibly expressed via these views and the related scanning process affords users/viewers a flexibility to generate and/or modify various view/alignment/orientation for the vehicle per user/viewer discretion).  The motivation for combining the references is as discussed above in relation to claim 4.


12.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Miranda in view of Siri and further in view of U.S. Patent No. 9886771 (“Chen”).
Regarding claim 11, Gonzalez Miranda in view of Siri teach a method according to claim 10, as discussed above.  While the aforementioned references appear to clearly teach the presentation of damage type selections/options to a user (see, e.g., Gonzalez Miranda’s page 13 line 7 teaching the user’s specification of one of “different types of damages [that] can be specified”, e.g. “through the user interface” which one of ordinary skill in the art would understand to entail at least some graphical/visual whereby the step of modifying information displayed on the GUI comprises displaying only damage types applicable to the region(s) to which the first or second user input command(s) relate.  Rather, the Examiner relies upon CHEN to teach what Gonzalez Miranda and Siri otherwise lack, see e.g. Chen’s column 1 lines 33-41 discussing selectively filtering/enhancing image aspects/content based on a user’s action/input, and column 19 lines 32-50 discussing a similar filtering aspect when applied to “landmark” features within the images (thereby defining an applicability standard based on the user’s input/discretion and then selecting/filtering on that basis).
Gonzalez Miranda and Siri relate to damage mapping as pertaining to vehicles/cars, such that the damage information can be captured in similar/comparable ways for use in a repair/valuation purpose.  Chen is similarly directed, and accordingly the three references mentioned here are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to selectively choose or filter from the various views feasible in Gonzalez Miranda and/or Siri’s frameworks by some criteria, e.g. per Chen, with a reasonable expectation of success, such that the user/viewer can selectively limit the onscreen options/content to just those that are relevant and/or of interest.

Regarding claim 12, Gonzalez Miranda in view of Siri teach a method according to claim 10, as discussed above.  While the aforementioned references appear to clearly teach the presentation of damage severity selections/options to a user (Gonzalez Miranda’s page 5 first paragraph discussing the user’s providing of “an indication of an impact level”), the Examiner does not believe they teach the further limitation whereby the step of modifying information displayed on the GUI comprises displaying only damage severity levels applicable to the region(s).  Rather, the Examiner relies upon CHEN to teach what Gonzalez Miranda and Siri otherwise lack, see e.g. Chen’s column 1 lines 33-41 discussing selectively filtering/enhancing image aspects/content based on a user’s action/input, and column 19 lines 32-50 discussing a similar filtering aspect when applied to “landmark” features within the images (thereby defining an applicability standard based on the user’s input/discretion and then selecting/filtering on that basis).
Gonzalez Miranda and Siri relate to damage mapping as pertaining to vehicles/cars, such that the damage information can be captured in similar/comparable ways for use in a repair/valuation purpose.  Chen is similarly directed, and accordingly the three references mentioned here are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to selectively choose or filter from the various views feasible in Gonzalez Miranda and/or Siri’s frameworks by some criteria, e.g. per Chen, with a reasonable expectation of success, such that the user/viewer can selectively limit the onscreen options/content to just those that are relevant and/or of interest.


13.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Miranda in view of Siri and further in view of U.S. Patent Application Publication No. 2017/0301154 (“Rozint”).
Regarding claim 13, Gonzalez Miranda in view of Siri teach a method according to claim 1, as discussed above.  The aforementioned references do not teach the limitation further comprising determining a time and date of detection of the first and/or second user input commands and/or daylight status and/or the location of the computing device during detection of the first and/or second user input commands and whereby the step of storing damage information comprises storing the time and date and/or daylight status and/or location information associated with the first and/or second user input commands.  Rather, the Examiner relies upon ROZINT to teach what Gonzalez Miranda and Siri may otherwise lack, see e.g. Rozint’s “diagnostic report” which includes “a date/time stamp” (i.e., “determining the time and date of detection of …” a report that is akin to repair inspection and evaluation steps taken by a human user), which can feasibly be combined with and stored along with Siri’s comparable report feature mentioned in Siri’s [0034].
Gonzalez Miranda and Siri relate to damage mapping as pertaining to vehicles/cars, such that the damage information can be captured in similar/comparable ways for use in a repair/valuation purpose.  Rozint is similarly directed, and accordingly the three references mentioned here are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a report as discussed per Siri and modified or extended to include reporting content per Rozint, with a reasonable expectation of success, such that the inspection/repair/evaluation work involved in vetting a damaged vehicle can be well-documented in the formal means of a report as contemplated by the cited art and that the art can include a variety of information that might be deemed pertinent/useful for users of the report, such as the information mentioned in relation to Siri and Rozint’s report features.


14.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Miranda in view of Siri and further in view of U.S. Patent Application Publication No. 2017/0109715 (“Aguirre”).
Regarding claim 14, Gonzalez Miranda in view of Siri teach a method according to claim 1, as discussed above.  The aforementioned references do not teach the limitation further comprising determining a weather condition at a time and date of detection of the first and/or second user input commands and location of the computing device during detection of the first and/or second user input commands and whereby the step of storing damage information comprises storing the weather information associated with the first and/or second user input commands.  Rather, the Examiner relies upon AGUIRRE to teach what Gonzalez Miranda and Siri may otherwise lack, see e.g. Aguirre’s “vehicle report” which includes “current weather … conditions” (i.e., “determining a weather condition …” for a report that is akin to repair inspection and evaluation steps taken by a human user), which can feasibly be combined with and stored along with Siri’s comparable report feature mentioned in Siri’s [0034].
Gonzalez Miranda and Siri relate to damage mapping as pertaining to vehicles/cars, such that the damage information can be captured in similar/comparable ways for use in a repair/valuation purpose.  Aguirre is similarly directed, and accordingly the three references mentioned here are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a report as discussed per Siri and modified or extended to include reporting content per Aguirre, with a reasonable expectation of success, such that the inspection/repair/evaluation work involved in vetting a damaged vehicle can be well-documented in the formal means of a report as contemplated by the cited art and that the art can include a variety of information that might be deemed pertinent/useful for users of the report, such as the information mentioned in relation to Siri and Aguirre’s report features.


15.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Miranda in view of Siri and further in view of U.S. Patent No. 5956658 (“McMahon”).
Regarding claim 15, Gonzalez Miranda in view of Siri teach a method according to claim 1, as discussed above.  The aforementioned references clearly teach the storing of damage information, e.g. as discussed above in relation to claim 1.  That said, Gonzalez Miranda and Siri do not teach the specific limitation whereby the step of storing damage information comprises storing the damage information as a fixed length multi digit code representative of the damage information.  Rather, the Examiner relies upon MCMAHON to teach what Gonzalez Miranda and Siri otherwise lack, see e.g. McMahon’s 
Gonzalez Miranda and Siri relate to damage mapping as pertaining to vehicles/cars, such that the damage information can be captured in similar/comparable ways for use in a repair/valuation purpose.  McMahon is generally directed to a similar aspect of inspection and data therefor, and accordingly the three references mentioned here are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the damage information, e.g. as contemplated by Gonzalez Miranda and/or Siri, in the format as described by McMahon, with a reasonable expectation of success, such that the damage information for the vehicle as provided by the user can be stored in a manner that is known in the state of the art and efficient and convenient to transmit and process.


Response to Arguments
16.	Applicants’ arguments as recently filed have been fully considered but are not persuasive.  In considering Applicants’ amendments and arguments, the Examiner has reviewed the cited prior art of record, as previously discussed in the Non-Final Office Action.  Further, the Examiner has updated the prior art search in view of the Applicants’ amendments.
In response, the Examiner respectfully submits the following:
On page 7 of Applicants’ Reply, Applicants’ essentially argue that previously-cited prior art Gonzalez Miranda and Siri fail to teach storing damage information in vector format.  Having said that, Applicants’ reply only addresses Siri, and fails to address Gonzalez Miranda.  Both in the Non-Final Office Action, and again here with greater emphasis provided in the obviousness rejection for claim 1, the Examiner asserts that Gonzalez 
Moreover, Applicants’ argument with respect to Siri as to vectors and damage direction/magnitude, as written, is not persuasive.  Applicants’ argument appears to say that vectors are used but for a different purpose than as is recited, which is unclear to the Examiner.  For example, Applicants argue that the way vectors are taught per Siri “does not result in a damage direction.”  As a critical matter, and as mentioned above, and as was mentioned in the prior Office Action, Gonzalez Miranda teaches this, so the question of whether Siri teaches this or not is somewhat moot.  But further, it is not even clear why the claim language is being interpreted by Applicants to require what is argued, e.g. “does not result in a damage direction.”  For example, the damage direction per Applicants’ specification and claims and per the cited prior art is clearly indicated by user’s input, e.g. freehand drawing or some other type of geometric/illustrative input.  It is not the use of a vector that “results in a damage direction”, but rather the user’s input in all these cases.  The argument is confusing and unclear, per Siri, and as the Examiner points out the feature is actually taught by Gonzalez Miranda.
The Examiner points out that Gonzalez Miranda’s teaching of vectors to capture damage input/information as provided by its user can be understood to inherently involve direction and magnitude, since that is the general understanding of what a vector is in the state of the art.  The Examiner has provided a dictionary definition obtained through a date-constrained Google Search, see e.g. attached.  Moreover, a careful review of Applicants’ specification does not provide any special definition for the argued term vector that would result in a different understanding or require a different interpretation by the Examiner. 


Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2017/0148102 Franke: [0174]
US 10360601 Adegan
US 9799010 Leise: column 20 line 64
US 2004/0148188 Uegaki: [0064]

18.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Gonzalez Miranda’s page 15 line 7 teaching the characterization of damaged areas via sets of points and “vectors” defining “outline, shape, form, size and position.”
        2 The Examiner suggests amending the claims, wherever appropriate, to replace “centre” with “center.”
        3 The Examiner suggests amending the claims, wherever appropriate, to replace “tyres” with “tires.”